Appellant in this case was indicted for murder in the first degree, tried and convicted, and sentenced to death.
There is no bill of exceptions.
The record shows an indictment in proper form, duly endorsed and returned into court; that he was arraigned and plead not guilty, being personally present and represented by attorney; a trial before a jury duly impaneled and sworn; a verdict of guilty of murder in the first degree, and the punishment fixed at death; a judgment of guilt and sentence to death by electrocution. All in due form, and no question is shown in the record to have been raised on the trial.
The judgment is affirmed.
The date for the execution having expired, this Court fixes the 23d day of February, 1940, as the date on which the sentence shall be executed.
Affirmed.
All the Justices, concur, except KNIGHT, J., not sitting.